DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 44-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, of U.S. Patent No. 7,911,339. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 8, of U.S. Patent No. 7,911,339 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
Claims 44-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, of U.S. Patent No. 8,217,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 14, of U.S. Patent No. 8,217,788 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
Claims 44-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, of U.S. Patent No. 8,749,380. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than .
Claims 44-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, of U.S. Patent No. 9,578,927. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 16, of U.S. Patent No. 9,578,927 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
Claims 44-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, of U.S. Patent No. 9,968,158. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 14, of U.S. Patent No. 9,968,158 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
Claims 44-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, of U.S. Patent No. 10,376,015. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than .
Claims 44-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, of U.S. Patent No. 10,645,991. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 15, of U.S. Patent No. 10,645,991 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lycas (US 7,874,841) discloses method and apparatus for personal awareness and growth.
Hoffberg (US 6,850,252) discloses intelligent electronic appliance system and method.
Herz et al. (US 5,754,938) discloses pseudonymous….objects.
Case, Jr. (US 2007/0011919) discloses systems….other uses.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DP
February 8, 2021

                                                                              /DANIEL PREVIL/                                                                              Primary Examiner, Art Unit 2684